Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered April 20, 1999, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The evidence, including credible testimony that defendant made repeated exchanges of small objects for money, clearly established his intent to sell the drugs found in his possession.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Wallach, Lerner, Andrias and Buckley, JJ.